UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2014 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number: 000-53502 Gamzio Mobile, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0676667 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 123 West NYE Ln., Ste. 129, Carson City, NV 89706 (Address of principal executive offices) (415) 839-1055 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 20, 2014: 55,658,252 common shares 2 Gamzio Mobile, Inc. (Development Stage Company) TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets as at March 31, 2014 and December 31, 2013 F-1 Condensed Consolidated Statement of Operations; For the three months ended March 31, 2014 and 2013, and for the period January 13, 2012 (date of inception) to March 31, 2014 F-2 Condensed Consolidated Statement of Cash Flows; For the three months ended March 31, 2014 and 2013, and for the period January 13, 2012 (date of inception) to March 31, 2014 F-3 Notes to the Condensed Consolidated Financial Statements F-4 to F-7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 7 ITEM 4. Controls and Procedures 7 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 8 ITEM 1A. Risk Factors 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3. Defaults Upon Senior Securities 8 ITEM 4. Mine Safety Disclosures 8 ITEM 5. Other Information 8 ITEM 6. Exhibits 9 SIGNATURES 10 3 PART I – FINANCIAL INFORMATION ITEM 1 .FINANCIAL STATEMENTS The accompanying balance sheets of Gamzio Mobile, (the “Company”) at March 31, 2014 (with comparative figures as at December 31, 2013) and the statement of operations for the three months ended March 31, 2014 and 2013, and for the period January 13, 2012 (date of inception) to March 31, 2014, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2014 are not necessarily indicative of the results that can be expected for the year ending December 31, 2014. 4 Gamzio Mobile, Inc. (Development Stage Company) Condensed Consolidated Balance Sheets March 31, 2014 (unaudited) December31, ASSETS CURRENT ASSETS Cash $ $ Total Current Assets PROPERTY AND EQUIPMENT Furniture and equipment, net of accumulated depreciation of $5,819 and $2,975, respectively 2,125 Computer equipment, net of accumulated depreciation of$4,477 and $3,727, respectively Total Property and Equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Accrued interest Advance from third party - Line of credit - Advances from related parties Convertible Notes payable Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 250,000,000 shares authorized, at $0.001 par value; 55,658,252shares issued andoutstanding, respectively Additional paid-in capital Deficit accumulated during the development stage Total Stockholders’ Deficiency Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements F-1 Gamzio Mobile, Inc. (Development Stage Company) Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2014 and 2013 And for the period from January 13, 2012 (date of inception) to March 31, 2014 (unaudited) March 31, March 31, From January 13, 2012(date of inception) to March 31, 2014 REVENUES $ $
